Judgment affirmed. No opinion. Concur — Peck, P. J., Cohn, Breitel and Bastow, JJ.; Callahan, J., dissents and votes to reverse insofar as the judgment dismisses the third-party complaint of the appellant Marosy Plumbing & Heating Co., Inc., against the third-party defendant Naclerio Contracting Co., Inc. Judgment over should be awarded appellant Marosy against Naclerio on the ground that the evidence discloses that the negligence of the latter was the primary cause of the accident, and the negligence of Marosy was secondary and passive.